Citation Nr: 0109948	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-00 003A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
June 6, 1947 decision of the Board of Veterans' Appeals 
(Board), which held that the injuries by reason of which the 
veteran was discharged from the Army were the result of his 
own willful misconduct.


REPRESENTATION

Moving Party Represented by:  Mary A. Nester, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran, the moving party in this case, served on active 
duty from July 1943 until September 1945, when he was 
discharged on account of physical disability.
In the original motion, the veteran's attorney requested a 
hearing on the matter.  By letter of April 2000, she was 
informed that under governing regulation, the only purpose of 
a hearing on a CUE motion would be to receive argument, not 
evidence.  38 C.F.R. § 20.1405(c).  She was then informed 
that she was required to show good cause for a hearing, in 
the form of an explanation as to why she could not present 
sufficient argument in writing to promote the veteran's case.  
By letter dated the same month, the attorney indicated that 
she and the veteran were retracting their previous request 
for a hearing.

In May 2000, the Board contacted both the veteran and his 
representative and provided them with the opportunity to 
present additional evidence and argument regarding this 
claim.  Additional argument was received the following month.

The veteran filed claims for entitlement to service 
connection for multiple disabilities in October 1999.  These 
claims have not yet been addressed by the RO and are thus not 
before the Board at this time.


FINDINGS OF FACT

1.  In a June 6, 1947 decision, the Board held that the 
disabilities consisting of traumatic amputations of the 
distal phalanx, index, middle, and ring fingers of the left 
hand, and the right index finger and distal two-thirds of the 
thumb of the right hand, and the traumatic rupture of both 
ear drums were result of the veteran's own willful 
misconduct.

2.  In the same decision, the Board found that the 
preponderance of the available evidence showed the veteran 
had been holding an explosive device in his hands when it 
exploded, resulting in the traumatic amputation of six 
fingers; that he had been drinking alcoholic beverages at the 
time, and that he acted in wanton disregard of his own safety 
which constituted willful misconduct under the principles 
which underlay the legislation governing the administration 
of VA benefits.

CONCLUSION OF LAW

The Board's decision of June 6, 1947, was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were ignored or incorrectly applied.  38 U.S.C.A. 
§ 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400-20.1411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 6, 1947 decision, the Board addressed the issue of 
whether the disabilities consisting of traumatic amputations 
of the distal phalanx, index, middle, and ring fingers of the 
left hand, and the right index finger and distal two-thirds 
of the thumb of the right hand, and the traumatic rupture of 
both ear drums were result of the veteran's own willful 
misconduct.  The Board held that they were the result of the 
veteran's own willful misconduct.  In reaching this 
conclusion, the Board found that the preponderance of the 
available evidence showed the veteran had been holding an 
explosive device in his hands when it exploded, resulting in 
the traumatic amputation of six fingers; that he had been 
drinking alcoholic beverages at the time, and that he acted 
in wanton disregard of his own safety which constituted 
willful misconduct under the principles which underlay the 
legislation governing the administration of VA benefits.  

In January 2000, the veteran, through his representative, 
submitted a motion for review of this Board decision based 
upon alleged clear and unmistakable error.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.   

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.  (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The law governing this case in not in dispute.  In 1947, as 
presently, the law governing the administration of veteran's 
benefits precluded payment of monetary benefits for injuries 
which were of misconduct origin.  

Several of the veteran's contentions may be easily disposed 
of by application of the plain language of these regulations.  
In argument received in June 2000, the veteran and his 
representative contend that with respect to the 1947 
decision, the Board failed to fulfill its duty to assist the 
veteran in developing his claim.  The point that evidence to 
substantiate the veteran's claim would have been easier to 
obtain in 1947 than in the present was also made.  The 
veteran contends that the Board erred by attaching an 
improper amount of probative value to various pieces of 
evidence in the record.  For example, the veteran and his 
attorney take issue with the Board's acceptance of the report 
of blood alcohol testing which was conducted after the 
veteran's accident in service, and with the amount of 
credibility the Board attached to the conclusions of the 
veteran's military commander versus the fact that he received 
an honorable discharge from service.  These allegations fall 
into the categories which are specifically addressed by 38 
C.F.R. § 20.1403(c), where the regulation unambiguously 
provides that failure to fulfill the duty to assist and a 
disagreement as to how the facts were weighed or evaluated 
cannot constitute clear and unmistakable error for purposes 
of overturning a previous Board decision.

In the final provisions of the regulations pertaining to the 
adjudication of motions for revision or reversal of prior 
Board decisions on the grounds of CUE, the definition of CUE 
was based on prior rulings of the U.S. Court of Appeals for 
Veterans Claims (Court).  More specifically, it was observed 
that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Court has consistently stressed the rigorous nature or 
the concept of CUE.  As stated by the Court, for CUE to 
exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

As the Court has stated: "[c]lear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo, 6 Vet. App. 
at 43.  A disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In addition to the medical records reflecting the veteran's 
treatment after the accident, the evidence of record at the 
time of the 1947 Board decision included the report of the 
military investigation following the accident, written 
statements from the veteran's commanding officer, the officer 
in charge of the investigation, the regimental demolitions 
officer, and the medical officer.  In addition, a copy of a 
document entitled "Standard Operating Procedures for the Use 
of Demolitions During Training" was appended to the 
veteran's personnel records.  During an October 1946 Board 
hearing, the veteran presented sworn testimony in support of 
his claim with the assistance of a veteran's service 
organization representative.  That these facts were before 
the Board in 1947 is not contested by the veteran now.  In a 
June 2000 statement, his attorney indicated that she had 
reviewed the copy of the veteran's claims file provided to 
her by the Board and that "It appears that all relevant 
documents are contained within that claims file and have no 
objection to the documents."

The veteran has not alleged that the evidence of record and 
considered by the Board in 1947 was incorrect, rather he is 
asserting that the Board improperly interpreted the reports 
of the military investigation surrounding his accident.  It 
is now and was in 1947 the province and responsibility of the 
Board to assign probative value and weight to each piece of 
evidence in the record before it.  It is likewise the 
responsibility of the Board to discount testimony which 
appears to be false, as they did in this case when they held 
that the preponderance of the available evidence showed the 
veteran had been holding an explosive device in his hands 
when it exploded, a conclusion which directly contradicted 
the veteran's own testimony under oath, to the effect that he 
never would have attempted to explode such a device.

The veteran's attorney has presented argument regarding the 
involvement of alcohol consumption in the Board's 1947 
finding of misconduct.  She argues that the evidence of 
record does not demonstrate that the veteran's intoxication 
contributed to his injury, as the evidence does not show that 
alcohol consumption must have been a substantial factor in 
the injury.  Based upon our review of the 1947 decision, we 
must respectfully disagree with her argument.  The Board 
simply held that the veteran's injuries were the result of 
misconduct and that because misconduct was involved, VA 
benefits could not be paid.  A plain reading of the Board 
decision does not indicate that the Board relied upon the 
veteran's intoxication as an essential element of that 
misconduct.  Rather, the Board accepted the conclusions of 
the military investigators that the veteran had attempted to 
set off an explosive device in contravention to established 
policy for the use of explosives and without authorization.  
Although the military investigators and the Board apparently 
viewed the veteran's consumption of alcohol as contributing 
to his lack of good judgment, the Board decision did not hang 
the misconduct finding upon the veteran's alcohol 
consumption, but rather upon his attempt to ignite an 
explosive.  Thus, the argument that the law was erroneously 
applied with regard to the emphasis placed upon the veteran's 
alcohol consumption must be viewed as a misreading of the 
substance of the Board decision, rather than an illustration 
of clear and unmistakable error in the Board decision.

The veteran's attorney has presented written argument citing 
a several decisions of the Court, including, Myvore v. Brown, 
9 Vet. App. 498 (1996) and Smith v. Derwinski, 2 Vet. App. 
241 (1992).  Neither of these decisions existed at the time 
of the Board decision under challenge.  Citation to the 
authority of subsequent decisions of the Court can not begin 
to establish CUE since it is fundamental that CUE must arise 
from the law and facts as they existed at the time of the 
Board decision under challenge.  Likewise, citation to the VA 
Manual 21 provisions which the attorney also relied upon, 
fails to raise a valid claim of CUE. 

In conclusion, the veteran's challenge to the 1947 Board 
decision based on clear and unmistakable error must fail.  
The 1947 decision was supportable under the law in effect at 
the time and the veteran's challenge to the decision amounts 
to no more than a disagreement with how the Board evaluated 
the facts of the case or an alleged failure to fulfill the 
duty to assist.  No error in the Board's adjudication of the 
appeal has been identified which, had it not been made, would 
have manifestly changed the outcome when it was made.  The 
claim is therefore denied.


ORDER

The motion for revision of the June 1947 Board decision based 
on CUE is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)

 


